EXHIBIT 10.1




RESTRICTED STOCK AWARD


Granted by


NORTHFIELD BANCORP, INC.


under the


NORTHFIELD BANCORP, INC.
2019 EQUITY INCENTIVE PLAN


This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2019 Equity Incentive
Plan (the “Plan”) of Northfield Bancorp, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan and Plan prospectus has been
provided to each person granted a Restricted Stock Award pursuant to the Plan.
The holder of this Restricted Stock Award (the “Participant”) hereby accepts
this Restricted Stock Award, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
1.    Name of Participant:                 
2.        Date of Grant:             
                            
3.
    Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:

 
            
 
4.
    Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award shall vest on: ___________________________

5.    Grant of Restricted Stock Award.


The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be registered in the name of the Participant and held by the
Company, together with a stock power executed by the Participant in favor of the
Company, pending the vesting or forfeiture of the Restricted Stock.
Notwithstanding the foregoing, the Company may, in its sole discretion, issue
Restricted Stock in any other format (e.g., electronically) in order to
facilitate the paperless transfer of such Awards.


    

--------------------------------------------------------------------------------






6.
Terms and Conditions.

The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder, while unvested and held by the Company.
Any cash dividends or distributions declared with respect to shares of Stock
subject to the Restricted Stock Award will be delayed and distributed to the
Participant at the time that the Restricted Stock vests. The Committee shall
cause the dividend to be distributed to the Participant within 30 days following
the date on which the Restricted Stock vests. Any stock dividends declared and
paid with respect to shares of Stock subject to the Restricted Stock Award will
be issued subject to the same restrictions and the same vesting schedule as the
underlying share of Stock on which the dividend was declared.
7.
Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.
    
8.    Change in Control or Merger of Equals.


8.1
In the event of the Participant’s Involuntary Termination following a Change in
Control or an Involuntary Termination within 36 months following a Merger of
Equals, all Restricted Stock Awards subject to this Agreement will become fully
vested.



8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



8.3
A “Merger of Equals” will be deemed to have occurred as provided in Section 4.3
of the Plan.

9.    Adjustment Provisions.
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.
10.    Effect of Termination of Service on Restricted Stock Award.
10.1    This Restricted Stock Award will vest as follows:
(i)
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, any shares of Restricted Stock that would otherwise have
vested under this Award during the calendar year in which the Participant’s
death occurs will vest, if not already vested, and all other



    
2

--------------------------------------------------------------------------------




Restricted Stock awarded under this Agreement will be forfeited. Notwithstanding
the foregoing, in the event a Participant’s death occurs prior to the one-year
anniversary of the date of grant (pursuant to Section 4 hereof), Restricted
Stock that would have vested on the one-year anniversary of the date of grant
will vest, and all other Restricted Stock awarded under this Agreement will be
forfeited.
(ii)
Disability. In the event of the Participant’s Termination of Service by reason
of the Participant’s Disability, any shares of Restricted Stock that would
otherwise have vested under this Award during the calendar year in which the
Participant’s Disability occurs will vest, if not already vested, and all other
Restricted Stock awarded under this Agreement will be forfeited. Notwithstanding
the foregoing, in the event a Participant’s Disability occurs prior to the
one-year anniversary of the date of grant (pursuant to Section 4 hereof),
Restricted Stock that would have vested on the one-year anniversary of the date
of grant will vest, and all other Restricted Stock awarded under this Agreement
will be forfeited.

(iii)
Termination for Cause. If the event of the Participant’s Termination of Service
for Cause, all Restricted Stock subject to this Agreement that has not vested
will expire and be forfeited.

(i)
Other Termination. If the event of the Participant’s Termination of Service for
any reason other than due to death, Disability or for Cause, all shares of
Restricted Stock subject to this Agreement which have not vested as of the date
of Termination of Service will expire and be forfeited. For purposes of the Plan
and this Agreement, “Service” means service as a non-employee Director of the
Company or a Subsidiary, as the case may be, and shall include service as a
director emeritus or advisory director.

11.    Miscellaneous.
11.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

11.2
A Restricted Stock Award is not transferable prior to the time such Award vests
in the Participant.

11.3
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the State of New Jersey.

11.4
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.





    
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
 
NORTHFIELD BANCORP, INC.
By:
 
Its:
 

PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
Plan. The undersigned hereby acknowledges receipt of a copy of the Plan and the
Plan Prospectus.
                    
 
PARTICIPANT
 
 
 
 







    
4